DETAILED ACTION
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of a first solder layer on a surface copper layer of the first circuit board, and a second solder layer on the soldering fastening element in claims 2-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US6178095).
Re Claim 1, Goto show and disclose
A structure for soldering a soldering fastening element (18 and 20, fig. 3) to a circuit board, the soldering fastening element having a body, a head, and a neck for connecting the body and the head, the structure comprising: 
a first circuit board (12, fig. 3) having a first solder layer (a solder layer 22 connecting 12, fig. 3); and 
a second board (16, fig. 3) having an engaging portion (through hole for screw 20, fig. 3), wherein the body (18D and 18C, fig. 3) of the soldering fastening element is soldered to the first solder layer of the first circuit board (fig. 3), allowing the head (head of 20, fig. 3) of the soldering fastening element to be engaged with the engaging portion of the second board (fig. 3) and the neck (stud portion below the head of screw 20, fig. 3) of the soldering fastening element to be penetratingly disposed in the engaging portion.
Re Claim 5, Goto show and disclose
The structure according to claim 1, characterized in that the soldering fastening element and the first circuit board together form a module member (soldered together, fig. 3).
	Re Claim 8, Goto show and disclose
The structure according to claim 1, characterized in that the first circuit board has a soldering recess (for solder 22, fig. 3) such that the first solder layer is disposed inside the soldering recess, wherein the body of the soldering fastening element is soldered to the first solder layer inside the soldering recess (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al.
Re Claims 2-4, Goto show and disclose
The structure according to claim 1, 
Goto disclosed claimed invention except for Goto dose not explicitly disclose the solder has first solder layer on a metal coating layer of the first circuit board and a second solder layer attached to the fastening element soldered and thereby attached to a second solder layer of the soldering fastening element; the solder being tin and the metal coating layer being copper, since Goto discloses the fastening element is connected to the first circuit board by solder (22, fig. 3; A solder may be used as the sealant 22. In this case, each spacer 18 is formed of a metal having good solderability, or the second end 18B and the projection 18C of each spacer 18 are coated with a metal having good solderability. Further, the inner surface of each hole 12A of the printed wiring board 12 is also coated with a metal having good solderability. By using a solder as the sealant 22, the work of fixing the second end 18B of each spacer 18 to the printed wiring board 12 can be included in the manufacturing process for the printed wiring board 12, thereby facilitating the manufacture of the electronic equipment, [col. 4, line 6]); therefore, it would have been obvious to one having ordinary skill in the art to use tin solder on the copper coating layer of the first circuit board  (first solder layer) and on the fastening element (second solder layer), then solder or reflow them together in the electronic device of Goto, in order to make secure bonding of the fastening element and the first circuit board with design choice of variety steps of the soldering process for the electronic device; and since a tin solder and a copper metal layer are well-known and most common in the art.
Examiner’s Notes: Furthermore, place first solder layer on the surface of metal layer of the circuit board, and place second solder layer on the fastening element, then solder them together, which is a product-by-process limitation. The process limitation does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.)
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., in view of Isenburg (US20020181206).
	Re Claim 6, Goto show and disclose
The structure according to claim 1, characterized in that the engaging portion of the second board has a through hole (through hole for the screw 20, fig. 3);
Goto does not disclose  
a diameter of a through hole larger than the head and an engaging recess in communication with the through hole and of a width less than the head, wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in the engaging recess.
Isenburg teaches a device wherein
a diameter of the a through hole (through hole 401, fig. 6) larger than the head and an engaging recess (slot 115, fig. 6) in communication with the through hole and of a width less than the head (with narrow end 406, fig. 6), wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in the engaging recess (fig. 6C).
Therefore, it would have been obvious to one having ordinary skill in the art to use the larger through hole with narrower slot as taught by Isenburg in the electronic device of Goto, in order to be able to easily install and uninstall the circuit board, and make the circuit board be more securely mounted for the electronic device.
Re Claim 7, Goto show and disclose
The structure according to claim 1, characterized in that the engaging portion of the second board has an engaging hole (through hole for screw 20, fig. 3) of a diameter less than the head, 
Goto does not disclose 
a through hole (through hole 401, fig. 6) of a diameter larger than the head, an engaging recess (slot 115, fig. 6) in communication with the through hole and the engaging hole (hole 406 at end of 115, fig. 3), wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in one of the engaging recess or the engaging hole (fig. 6C).
Therefore, it would have been obvious to one having ordinary skill in the art to use the larger through hole with narrower slot as taught by Isenburg in the electronic device of Goto, in order to be able to easily install and uninstall the circuit board, and make the circuit board be more securely mounted for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060194457-A1 US-20160007459-A1 US-20010032738-A1 US-20030156400-A1 US-20030201120-A1 US-20040007379-A1 US-20040100777-A1 US-20040218371-A1 US-20050057907-A1 US-20060037776-A1 US-20060046532-A1 US-20060060982-A1 US-20100195297-A1 US-4403102-A US-4955476-A US-6356448-B1 US-6377445-B1 US-6842343-B2 US-6979159-B2 US-7085146-B2 US-7983057-B2 US-7019976-B1 US-7297034-B1 US-6024603-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848